Citation Nr: 1637822	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  11-01 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition to include paranoid schizophrenia; bipolar disorder, anxiety disorder and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from May 2000 to May 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In June 2014, this matter was last before the Board, at which time it was remanded for further development.

At the time of the June 2014 Board remand, Disabled American Veterans (DAV) was the Veteran's duly appointed representative in the matter.  However, in April 2015, VA received a valid executed VA Form 21-11 in favor of The American Legion.  This appointment constituted a valid revocation of DAV's representation in favor of The American Legion.  See 38 C.F.R. § 14.631(f)(1). 

In the April 2015 properly executed VA Form 21-22, the Veteran appointed The American Legion as his representative.  By co-signing the VA Form 21-22, The American Legion affirmatively agreed to represent the Veteran.  Accordingly, The American Legion has a general power of attorney related to the Veteran's claims before VA.  The Veteran has not revoked The American Legion's general power of attorney, but, in an April 2016 memorandum, a representative from The American Legion indicated that the organization refused to act as the Veteran's representative in this matter.  In a May 2016 letter, the Board inquired if the Veteran wished to appoint a new representative.  However, that letter was returned as undeliverable, and no change in representation has been indicated by the Veteran,  Accordingly, because the Veteran has not appointed a new representative, and The American Legion has not made an appropriate motion under 38 C.F.R. § 20.608, the Board continues to recognize this organization as representative.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

When this matter was last before the Board in June 2014, the matter was remanded, inter alia, to afford the Veteran a VA examination in order to adequately address the theory of direct service connection.  Of record at the time, was a VA examination report dated in September 2009, as well as a March 2012 addendum opinion to this examination report.  The Board concluded that the examination reports were in need of clarification with respect to the question of direct service connection of any acquired psychiatric disability.  The Veteran failed to report for the examination, and his whereabouts are currently unknown.

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one." Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

Regardless of VA's inability to locate the Veteran, the Board concludes that the matter should be remanded for an opinion without examination.  Here, there is clinical evidence reflecting the Veteran's history and treatment, and the Board finds that in order to fully assist the Veteran, an addendum opinion should be sought.  As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court stated that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  Colvin, at 175.

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the examiner that conducted the September 2009 VA examination and offered the March 2012 addendum opinion provided the April 2012 opinion for an addendum.  If unavailable, forward the claims file to another appropriate medical professional.  The claims folder and a copy of this Remand should be made available to the medical professional.  The examiner must review the electronic record on the Virtual Benefits Management System (VBMS), giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence including all private medical records.  A notation to the effect that the review took place shall be included in the report of the examiner.

For all psychiatric disorders identified, based upon a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that this disorder, had its clinical onset during service, or is related to any in-service disease, event or injury.  

Any opinions expressed must be accompanied by a complete rationale, and the examiner should fully consider and discuss the lay evidence of record, including the Veteran's assertion that his psychiatric condition began during service, and the statements of his mother and sister regarding the onset of his symptomatology.  

2.  The AOJ will then readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




